Norton, Judge,
delivered the opinion of the court.
This suit is for the recovery of a special tax hill for making side-walk on part of Third Street in Kansas City, which was issued to the contractors and by them assigned to plaintiff. The suit was instituted against defendants as owners of lot No. 294, block 31, and its object is to subject said lot to the payment of said tax bill.
The case was tried before a justice of the peace and judgment rendered for plaintiff, from which an appeal was taken to the Special Law and Equity Court of Jackson County and on a trial de novo in said court, judgment was again rendered for plaintiff.
The case was tried by .the court without the intervention of a jury, no declarations of law were asked and none were given, and the only exception saved, as shown by the record, was as to the action of the court in admitting the tax bill as evidence. Defendants objected to its introduction on the ground that plaintiff 'should first prove the existence of a contract under which the work was done, for which the tax bill was issued.
Section four of an act to revise and amend the charter of the City of Kansas (Acts 1870, p. 347) provides that such tax bill shall “ in any action brought thereon, be prima facie evidence that the words: and material charged in such .bill have been furnished, and of the liability of the persons therein named as the owners of such property.”
Under this provision, the objection of defendant was properly overruled.
It is urged that the judgment is against the evidence. A number of the ordinances of the city were offered in evidence without objection, and this court will not look into the evidence for the pui’pose of weighing it and ascertaining whether it preponderated on the side of plaintiff or defendant.
A prima facie case was made when the tax bill was received in evidence and no declarations of law having been given, the evi*107deuce will not be reviewed here for tbe purpose of determining its sufficiency to overthrow the case made by plaintiff.
Judgment affirmed,
in which the other judges concur.